OPINION — AG — ** SCHOOL DISTRICTS — ELECTION — CANDIDATES — FILING ** THE FILING PERIOD FOR CANDIDATES AT THE ELECTIONS TO BE HELD IN INDEPENDENT SCHOOL DISTRICTS (NOT CONTAINING CHARTER CITIES) ON MARCH 27, 1951, OPENS IMMEDIATELY AT THE BEGINNING OF THE DAY OF MARCH 7, 1051, AND CLOSES AT THE END OF THE DAY (MIDNIGHT) ON MARCH 17, 1951. (FILING PERIOD, NOTIFICATION AND DECLARATION OF CANDIDATES, NOTIFICATION) CITE: 70 O.S. 4-11 [70-4-11], OPINION NO. MARCH 4, 1927 — ELECTION BOARD (J. H. JOHNSON)